Citation Nr: 0331494	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-14 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  In March 2001, the veteran 
testified before a Hearing Officer at the VARO in Pittsburgh.  


The Board notes that there is no substantive appeal on the 
issue of a left knee disorder, and the issue has not been 
certified to the Board.  VA has taken no actions that would 
lead the veteran to believe that this issue is on appeal.  
Therefore, the Board does not have jurisdiction to decide 
this issue.  VAOGCPREC 09-99; 64 Fed. Reg. 52,376(1999) 
(holding that the Board has jurisdiction to determine in the 
first instance that a substantive appeal has not been filed, 
but must provide prior notice when the issue is certified for 
appeal or the appellant is other wise lead to believe that 
the issue is on appeal).

REMAND

VA is required to advise claimants of the evidence needed to 
substantiate their claim, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  The 
notice requirements of 38 U.S.C.A. § 5103(a) are not met 
unless VA can point to a specific document in the record.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not been provided with the specific notice required by 
38 U.S.C.A. § 5103(a) and Quartuccio.  

VA examination reports in December 1999 and June 2001 reflect 
the veteran's report that a private psychiatrist treated him 
in 1997 and 1998.  He also reported treatment during his 
hearing.  Records of such treatment are not a part of the 
claims folder.  They could be relevant to the question of 
whether he meets the criteria for a diagnosis of PTSD, and VA 
is required to seek these records.  See 38 U.S.C.A. § 5103(b) 
(West 2002).  

In the May 2000 rating decision, the veteran was denied 
service connection for a left knee disorder.  At the RO 
hearing the veteran expressed disagreement with that 
decision.  The hearing transcript documenting the veteran's 
disagreement was accepted as a notice of disagreement on that 
issue.  In August 2001, the RO issued a supplemental 
statement of the case (SSOC) in which it continued to deny 
the veteran's claim for a left knee disorder.  In September 
2001, the veteran submitted a substantive appeal in which he 
limited his appeal to the claim for service connection for 
PTSD.  However, in a VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
listed the left knee claim as an issue on appeal.  

The veteran and his representative are hereby advised that 
there does not appear to be a timely substantive appeal as to 
the issue of entitlement to service connection for a left 
knee disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302(b) (2003).  They are free to offer argument or 
evidence on this question while the case is in remand status.  
The Board will consider this question when the case is 
returned from the RO.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following:  

1.  The RO should provide the veteran 
with a VCAA notice letter concerning his 
claim for service connection for PTSD 
that takes into account the time limits 
of 38 U.S.C.A. § 5103(b).  

2.  The RO should ask the veteran to 
report the names, addresses, and dates of 
any psychiatric treatment he has received 
since service.  The RO should take all 
necessary steps to obtain those records. 

3.  If additional evidence is received, 
the RO should readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, the RO should issue a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



